NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted July 30, 2019*
                                   Decided July 30, 2019

                                           Before

                       ILANA DIAMOND ROVNER, Circuit Judge

                       DAVID F. HAMILTON, Circuit Judge

                       MICHAEL B. BRENNAN, Circuit Judge


No. 19‐1635

IN RE: CHERRON M. PHILLIPS,                         Appeal from the United States District
      Appellant.                                    Court for the Northern District of Illinois,
                                                    Eastern Division.

                                                    No. 11 CV 0776

                                                    Rubén Castillo,
                                                    Judge.

                                         ORDER

         This is the second time this year that Cherron Phillips seeks review of an order
restricting her filings and access to the courthouse. See In re Phillips, 18‐2164 (7th Cir.
May 10, 2019). To summarize, in 2011 the Executive Committee for the Northern
District of Illinois responded to Phillips’s disruptive courtroom behavior in two ways.
First, it limited her presence in the federal courthouse in Chicago: she may enter “no


       * We have agreed to decide the case without oral argument because the brief and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19‐1635                                                                            Page 2

earlier than fifteen (15) minutes before” proceedings in her cases begin, and she must
report to the lobby desk, be accompanied by a U.S. Marshal, and leave “no later than
five (5) minutes” after her proceedings conclude. Second, it “enjoined her from filing
any new civil action” or “filing documents” without leave of the Committee. The order
allowed Phillips to seek its rescission after six months. In 2017, her filing misconduct
had not abated, so the Committee denied her motion to rescind the restrictions, and we
affirmed. See id. Two years later, she again moved to rescind the restrictions, and the
Committee denied that request as well. She now appeals that decision.


          As a preliminary matter, we note that we have jurisdiction over only part of this
appeal. The Executive Committee can issue two types of orders: judicial and
administrative. In re Chapman, 328 F.3d 903, 904 (7th Cir. 2003); In re Palmisano, 70 F.3d
483, 484–85 (7th Cir. 1995). We have jurisdiction over appeals from judicial actions
(i.e., filing restrictions), not administrative actions (i.e., requiring a U.S. Marshal escort
in the courthouse), which are reviewable only by this circuit’s Judicial Council.
See Chapman, 328 F.3d at 904. The order limiting Phillips’s time in the courthouse and
requiring the marshal escort is administrative. See In re Long, 475 F.3d 880, 880–81
(7th Cir. 2007). Thus, we have jurisdiction over only the filing restrictions. See Chapman,
328 F.3d at 904.

       As she did in her last appeal, in asking us to rescind the restrictions, Phillips
argues that the Committee’s 2011 order is invalid. She seizes on a sentence in our earlier
decision that called the Executive Committee’s action “an injunction designed to
preserve judicial resources.” Phillips, No. 18‐2164. Citing Rule 65(a) of the Federal Rules
of Civil Procedure, she contends that the Committee violated her due process rights by
entering this injunction without giving her proper notice or a hearing.

       But the Committee respected Phillips’s procedural rights in issuing the original
order. “Due Process does not, of course, require that the defendant in every civil case
actually have a hearing on the merits.” Boddie v. Connecticut, 401 U.S. 371, 378 (1971).
The Committee’s order does not deprive Phillips of life, liberty, or property, nor does it
bar the courthouse door to her; without such deprivation, there is no due process
violation. See Chapman, 328 F.3d at 905; In re Davis, 878 F.2d 211, 212–13 (7th Cir. 1989).
And Rule 65(a) does not apply. It requires notice and a hearing only if a court enters a
preliminary injunction in a civil action, see FED. R. CIV. P. 1, which this proceeding is not.
No. 19‐1635                                                                             Page 3

         The Committee’s order denying the motion to rescind was substantively proper.
Courts have ample authority to curb abusive and repetitive litigation by imposing filing
restrictions, so long as the restrictions are narrowly tailored to the nature and type of
abuse. See In re Anderson, 511 U.S. 364, 365–66 (1994). The Executive Committee’s filing
restriction does not preclude or unduly burden Phillips from submitting new,
nonfrivolous filings. See Davis, 878 F.2d at 213. It requires merely that the Clerk’s Office
screen her new civil filings. And it allows her to defend herself in criminal actions, file a
habeas corpus petition or other extraordinary writ, or appeal to this court or the
Supreme Court of the United States. See, e.g., Chapman, 328 F.3d at 905–06; Support Sys.
Intʹl, Inc. v. Mack, 45 F.3d 185, 186 (7th Cir. 1995). Given Phillips’s past litigation history,
her misconduct after the Executive Committee’s 2011 order, see Phillips, 18‐2164, and the
absence of any assurance that her misconduct will stop, we see no flaw with the
Committee’s 2019 decision to reject Philips’s motion to lift these filing restrictions.

         We conclude by noting that Phillips has now twice challenged denials of motions
to lift the filing restrictions by contesting only the validity of the Committee’s original
2011 order. We now warn Phillips not to re‐raise arguments about matters that we have
already decided against her (or that she should have raised earlier). See In re City of
Chicago, 500 F.3d 582, 585 (7th Cir. 2007); Mack, 45 F.3d at 186–87.

                                                                                   AFFIRMED